                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                       §
                                               §
v.                                             §       CASE NUMBER 6:18-CR-50-JRG-KNM
                                               §
STEPHANIE KAMILL STEVENSON                     §
(11)


                 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                       AND FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge K. Nicole Mitchell regarding Defendant’s plea of guilty to Count 1 of the

Information, charging a violation of 18 U.S.C. ' 4—Misprision of Felony. Having conducted a

proceeding in the form and manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge

recommends that the Court accept the defendant’s guilty plea. The parties waived their right to file
    .
objections to the Findings of Fact and Recommendation. The Court is of the opinion that the

Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed on December 17, 2018, are hereby ADOPTED.

       It is further ORDERED that, pursuant to Defendant’s plea agreement, the Court finds

defendant GUILTY of Count 1 of the Information in the above-numbered cause.
        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 19th day of December, 2018.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
